Citation Nr: 1110519	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-03 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathies of the bilateral upper extremities, including as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims for entitlement to service connection for peripheral neuropathies of the upper extremities.

These claims were the subject of a December 2009 Board remand, which required the RO to provide the Veteran with an examination to determine whether diagnosed "neuropathy" was present in the upper extremities.  


FINDING OF FACT

The preponderance of the evidence is against a finding that peripheral neuropathies of the upper extremities were incurred in military service or related to service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

Peripheral neuropathies of the upper extremities were not incurred in or aggravated by military service nor are they related to any incident of military service. 38 U.S.C.A. §§ 1131, 5701(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran for his claim, which was filed in July 2004. In August 2004, VA sent the Veteran a notice letter, indicating additional evidence he could submit to substantiate his claim, what evidence VA was responsible for gathering, and what the evidence must show. In March 2006, VA sent the Veteran notice of how it determines a disability rating and effective date, pursuant to Dingess, 19 Vet. App. at 486. VA again provided the Veteran with this information in a December 2006 notice letter. In February, April, and May 2010, VA sent the Veteran notice and information about submitting additional medical evidence in compliance with a December 2009 Board remand.  

VA has also complied with its duty to assist the Veteran in gathering evidence to substantiate his claim. All available service medical records and relevant and authorized private medical records are associated with the claims folder. The Veteran was afforded a VA compensation and pension examination in June 2010, which the Board finds adequate for adjudicative purposes. The examiner provided rationales for all opinions given and cited to evidence associated with the claims folder. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


Service Connection

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board denies the Veteran's claim for entitlement to service connection for peripheral neuropathies of the upper extremities because the preponderance of the medical evidence of record is against the claim. See Alemany, 9 Vet. App. at 519.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree. 38 C.F.R. § 3.307(c) (2010).

Under 38 C.F.R. § 3.310(a) (2010), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In reviewing the record, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., the condition is simple, for example, a broken leg);

(2) a layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding that a medical opinion was not required to prove a nexus between a service-connected mental disorder and a drowning that resulted in a Veteran's death, when the Veteran's widow claimed the Veteran committed suicide due to the service-connected mental disorder). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 (concerning varicose veins); see also Jandreau, 492 F.3d at 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service medical records do not contain any reference to symptoms in the upper extremities or diagnosed peripheral neuropathies. A September 1970 separation examination indicates no medical problems. The Veteran asserts that he has peripheral neuropathies of the upper extremities etiologically related to service-connected diabetes mellitus type II.

The first medical evidence of record indicating that the Veteran experienced peripheral neuropathies of the upper extremities is from August 2004, more than 30 years after separation from military service. See 38 C.F.R. §§ 3.307, 3.309. At that time, a VA examiner noted that the Veteran was starting to have "what sounds like neuropathy." The examination report indicates that the Veteran reported tingling in his hands and feet. 

The Board notes that previous VA recitations of the evidence have included reference to treatment for "early neuropathy" in 2004 and 2005. However, VA medical center records indicate treatment for "early nephropathy," [emphasis added] or kidney disease, related to diabetes mellitus II in November 2004 and May 2005.

In July 2005, the Veteran underwent a VA diabetic foot sensation examination. In October 2005, the Veteran received VA diabetic foot care. In November 2005, neuropathy associated with diabetes mellitus II was noted by a VA physician along with the fact that the Veteran was being treated by a podiatrist. 

In April 2006, a VA podiatrist noted that the Veteran was wearing diabetic shoes  and that "neuropathies area increasing." At an April 2006 VA compensation and pension examination for peripheral nerves, the Veteran reported a "prickly heat sensation" affecting both his upper and lower extremities. 

In May 2006, the Veteran received an electrodiagnostic study through the VA, which indicated mild carpal tunnel syndrome in the left and right upper extremities. Hand splints were provided, and the Veteran was advised to seek treatment if he experienced further pain, weakness, or numbness. Studies of the lower extremities indicated peripheral neuropathy. 

Rheumatoid arthritis of the joints was identified in October 2007 when the Veteran sought VA treatment for swelling of the hands and feet. A historical diagnosis of Raynaud phenomena was noted. 

An October 2007 VA nerve conduction study of the right arm indicates that results were most consistent "with a severe right median neuropathy at the wrist or right carpal tunnel syndrome." A November 2007 VA nerve conduction study of the left arm indicates that results were most consistent with "a moderate to severe left median neuropathy at the wrist or left carpal tunnel syndrome." 

In January 2008, the Veteran underwent a surgery for carpal tunnel syndrome on the right side. Follow-up VA treatment in February 2008 indicates that numbness persisted after surgery. The Veteran reported continued tingling of the hands and feet during later February 2008 VA treatment, and "neuropathy" as a complication of diabetes mellitus type II was noted. In March 2008, a VA physician noted chronic numbness due to carpal tunnel syndrome. May 2008 private medical records show that the Veteran was diagnosed with calcific tendinitis in the right shoulder, mild interphalangeal degenerative disc disease, and diabetic neuropathy (not otherwise specified). In June 2008, the Veteran stated he was doing well after right carpal tunnel release surgery and planned to have the surgery done on his left side eventually. "Diabetic neuropathies" were noted throughout VA treatment records in 2009. 

In June 2010, the Veteran attended a VA compensation and pension examination for peripheral nerves. The examiner noted that nerve studies indicated mild peripheral neuropathy in the lower extremities; normal responses were found in the upper extremities. The examiner noted that electrodiagnostic evaluation of the left arm was most consistent with a moderate left median neuropathy at the wrist or left carpal tunnel syndrome. Because the Veteran had had carpal tunnel syndrome surgery to relieve symptoms in the right extremity, the examiner did not opine as to the etiology of peripheral neuropathies in the right extremity. The examiner stated that peripheral neuropathy of the lower extremities was related to service-connected diabetes mellitus type II. However, the examiner opined that peripheral neuropathy of the upper extremities was most likely not related to service-connected diabetes mellitus. As a rationale for this opinion, the examiner stated, "Veteran had already been diagnosed with bilateral carpal tunnel syndrome rather than peripheral neuropathy caused by diabetes. EMG results support this conclusion."

The Board notes that there is no evidence of record, including lay evidence, indicating that any currently diagnosed peripheral neuropathies are directly related to military service. 

The Veteran, as a layperson, is not competent to relate current symptoms of peripheral neuropathy to his service-connected diabetes mellitus type II. See Routen, 10 Vet. App. at 186. The Board finds no reason to doubt the competency or credibility of any medical evidence of record and thus assigns it significant probative weight. See Buchanan, 451 F.3d at 1331. 

Although VA physicians often noted "neuropathy" as a complication of diabetes mellitus type II, without further specification, the Board finds that the record indicates that the "neuropathy" referred to in VA medical center treatment records from November 2004 to present was that of the lower extremities, for which referral to a VA podiatrist was warranted. The Veteran received diagnostic studies to determine whether peripheral neuropathies of the upper extremities were related to diabetes mellitus type II, but these indicated that peripheral neuropathies of the upper extremities were due to bilateral carpal tunnel syndrome, not diabetes. Because the preponderance of the medical evidence of record indicates that peripheral neuropathies of the upper extremities are due to currently diagnosed bilateral carpal tunnel syndrome, not service-connected diabetes mellitus type II, the claim must be denied. See Alemany, 9 Vet. App. at 519. 




ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.  

Service connection for peripheral neuropathy of the left upper extremity is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


